Citation Nr: 0120001	
Decision Date: 08/03/01    Archive Date: 08/10/01

DOCKET NO.  00-09 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to an increased evaluation for status post 
operative surgical procedure right (minor) shoulder, 
currently evaluated as 20 percent disabling.

2.  Entitlement to an increased evaluation for status post 
operative surgical procedure of the right ankle, currently 
evaluated as 20 percent disabling. 

3.  Entitlement to an increased evaluation for status post 
operative surgical procedure of the left ankle, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from July 1973 to November 
1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Baltimore, Maryland (RO).  That rating decision assigned a 
temporary total rating under 38 C.F.R. § 4.30 from October 
23, 1998 through January 1999 for the service-connected right 
ankle disability.  The rating decision also increased the 
schedular ratings for the veteran's service-connected right 
and left ankle disabilities and right shoulder disability, 
all from a noncompensable level to 20, 10 and 20 percent, 
respectively.  The veteran appealed as to these three rating 
assignments. 

Review of the record indicates that the veteran has raised a 
claim for service connection for a right knee disability 
secondary to the service-connected right ankle disability.  
This matter is referred to the RO for appropriate action. 

Effective November 20, 2000, a new law was promulgated, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), which expanded the law 
relating to the duty to assist, and the need for notice to 
the veteran concerning searching for and obtaining records, 
substantiating claims, and completing an application for 
compensation benefits.  The law applies to all claims pending 
on the date of enactment.  Pursuant to the VCAA, there is now 
an expanded duty to assist the veteran.  Accordingly, the 
case is now being reviewed by the Board based on all the 
evidence of record, and all pertinent laws, regulations, and 
Court decisions.  

Among other things, VCAA eliminates the concept of a well-
grounded claim, redefines the obligations of the VA with 
respect to the duty to assist, and supersedes the decision of 
the Court in Morton v. West, 12 Vet. App. 477 (1999), which 
had held that VA cannot assist in the development of a claim 
that is not well grounded. VCAA provides the following 
protections to the veteran regarding claims for which denial 
became final after Morton.  If a claim was denied as "not 
well grounded" and became final during the period beginning 
on July 14, 1999, and ending on the date of enactment of 
VCAA, then VA shall, on request of the claimant or on the 
Secretary's own motion within two years after enactment of 
VCAA, order the claim readjudicated as if the denial or 
dismissal had not been made.  Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 7, subpart (a), (b), 114 
Stat. 2096, 2099-2100 (2000).  See also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  The provisions of the act apply to 
all claims filed on or after its date of enactment, November 
27, 2000, as well as claims filed before then but, as in this 
case, not finally decided as of that date. VAOPGCPREC 11-2000 
(November 27, 2000).  

Prior to enactment of VCAA, the veteran raised a claim for 
service connection for a neck (cervical spine) disability, 
which the RO denied on a "not well grounded" basis in a 
June 2000 rating decision that became final.  As this 
situation meets the requirements discussed above, the Board 
refers this matter back to the RO for all appropriate action 
due under VCAA. 


FINDINGS OF FACT

1.  The VA has made reasonable efforts to assist the veteran 
in obtaining evidence necessary to substantiate his claims 
and all relevant evidence necessary for an equitable 
resolution of the issues on appeal has been obtained by the 
RO.

2.  The veteran is left handed.  Objectively, his status post 
operative surgical procedure of the right (minor) shoulder is 
manifested by  ranges of motion including abduction to 110 
degrees and forward elevation to 150 degrees, both without 
guarding, and crepitation.  

3.  The veteran's right ankle disability is manifested by 
motion in dorsiflexion to 2 degrees and in plantar flexion to 
10 degrees.  His neurovascular status is intact. 

4.  The veteran's left ankle is not ankylosed.  His ranges of 
motion is from dorsiflexion of 15 to 20 degrees to plantar 
flexion of 10 to 30 degrees.  There is some laxity laterally 
and his neurovascular status is intact.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
status post operative surgical procedure of the right (minor) 
shoulder have not been met. 38 U.S.C.A. §§ 1155, 5107(b) 
(West 1991); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Code 5201, 5202, 5203 (2000); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).

2.  The criteria for a rating in excess of 20 percent for 
status post operative surgical procedure of the right ankle 
have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 
38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 
5270, 5271, 5272, 5273, 5274 (2000); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).

3.  The criteria for a rating of 20 percent, but no higher, 
for status post operative surgical procedure of the left 
ankle, have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 
1991); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5270, 5271, 5272, 5273, 5274 (2000); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA shall make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claims.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The Board finds that all relevant 
evidence necessary for an equitable disposition of this 
appeal has been obtained by the RO, and no further 
development is necessary in order to comply with the VA's 
statutory duty to assist the veteran with the development of 
facts pertinent to his claim. Specifically, the veteran has 
been afforded a VA orthopedic examination, and records of 
reported treatment have been obtained.  The record contains 
the veteran's service records, post-service non-VA treatment 
reports, a VA examination report with relevant medical 
opinions, statements from the veteran and a transcript of 
hearing testimony.  Additionally, the veteran has been 
apprised of the evidence needed to substantiate his claims.  
See Statements of the Case issued during the pendency of the 
appeal.  Accordingly, the VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims.

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2000) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
the veteran's service medical records and all other evidence 
of record pertaining to the history of the service-connected 
disabilities at issue here.  Disability ratings are 
determined by applying the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule), found in 
38 C.F.R. Part 4 (2000).  The Board attempts to determine the 
extent to which the veteran's service-connected disabilities 
adversely affect his ability to function under the ordinary 
conditions of daily life, and the assigned ratings are based, 
as far as practicable, upon the average impairment of earning 
capacity in civil occupations. 38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.1, 4.10 (2000).

Separate diagnostic codes identify the various disabilities.  
If there is a question as to which of two evaluations should 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2000).  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
claimant.  38 C.F.R. § 4.3 (2000).

The Board has reviewed the entire record, and has found 
nothing in the historical record which would lead it to 
conclude that the current evidence of record is not adequate 
for rating purposes.  Moreover, the Board is of the opinion 
that this case presents no evidentiary considerations which 
would warrant an exposition of the remote clinical histories 
and findings pertaining to the disability for which 
entitlement to an increased evaluation is currently 
considered on appeal.  In this regard, the Board notes that 
the service medical records confirm that the veteran is left 
handed.  Therefore, there is no question that the veterans 
right upper extremity is his minor extremity.  38 C.F.R. § 
4.69 (2000).  In cases where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

In a May 1984 rating decision, the RO granted service 
connection for the three disabilities which are the subject 
of this appeal, and assigned each a noncompensable rating.  
Those ratings remained in effect until the August 1999 rating 
decision that is the subject of this appeal, when the RO 
increased the respective assigned ratings as noted in the 
introduction above.  

Recent medical evidence in connection with this appeal 
includes private treatment records beginning in September 
1998, when the veteran underwent an MRI after complaints of 
right ankle pain.  The report of the September 1998 MRI 
examination contains impressions of (1) one cm talar dome 
transchondral fracture; (2) marrow edema within the body of 
the talus which may represent bone contusion; (3) a large 
amount of fluid within the flexor hallucis longus muscle on 
the inversion recovery sequences, consistent with synovial 
cysts and tenosynovitis; and (4) increased signal intensity 
surrounding the flexor hallucis longus tendon and flexor 
digitorum tendon within the foot on the T2 weighted 
sequences, consistent with tenosynovitis.

Private treatment records show that in October 1998, the 
veteran was seen for complaints of chronic recurrent right 
ankle pain and instability.  X-rays demonstrated an 
osteophyte on the dorsal aspect of the talar neck and 
anteriorly over the distal tibia.  The diagnosis included (1) 
chronic recurrent ankle sprains following several 
reconstructive attempts; (2) anterior impingement sign 
degenerative osteophytes of the talar neck and distal tibia; 
(3) FHL tendinitis secondary to the above diagnoses; and (4) 
small osteochondral defect, lateral talar dome.  

Private treatment records indicate that later in October 
1998, the veteran underwent right lateral ligament 
reconstruction consisting of an ankle arthroscopy to debride 
some synovium and spurring in the ankle as well as debriding 
an osteochondrotic lesion of the lateral talar dome.  A post 
operative treatment record five days after the surgery noted 
that the veteran had significant scarring throughout the 
lateral aspect of the ankle.  On examination, the foot was in 
a good position and the wound was healing nicely.  Reports of 
subsequent follow-up visits show that by January 1999, the 
veteran's ankle was progressing quite nicely.  He was placed 
in a brace for support and was to continue with strengthening 
exercises.

The report of an April 1999 VA orthopedic examination shows 
complaints that the veteran's right ankle still bothered him 
very much, and was worse than the left side.  The examiner 
noted that the veteran was a possible candidate for a right 
ankle fusion.  The veteran complained that the left ankle was 
unstable and painful.  The veteran complained that he was 
limping and could not run.  The veteran complained that his 
right shoulder was still painful and had a limited range of 
motion, with pain from the trapezius muscle on the right that 
was burning in nature.  The veteran complained that the pain 
in the right shoulder radiated to the fourth and fifth 
fingers.  The veteran had limited range of motion of the 
right shoulder, with flare-ups that usually occurred almost 
weekly, and resulted in swelling and pain.  The symptoms were 
constant, and the flare-ups occurred with increased physical 
strain.  The veteran had used crutches in the past but not 
presently using them.  

Examination of the right ankle showed two surgical incisions 
[scars] on the lateral side and one on the medial side of the 
ankle.  The lateral incisions were 7 and 9 inches long and 
well-healed.  The veteran did have a brace in his boot.  
There was tenderness over the external malleolus; and 2+edema 
at the external malleolus.  The right ankle demonstrated a 
range of motion of 2 degrees dorsiflexion, 5 degrees plantar 
flexion.  Median and lateral deviation was 5 degrees.  

Examination of the left ankle showed a full range of motion.  
There was a well-healed 7 inch surgical incision scar.  The 
left ankle demonstrated a range of motion of 15 degrees 
dorsiflexion, 10 degrees plantar flexion, and 7 degrees 
median and lateral deviation.  

Examination of the right shoulder showed a surgical incision 
[scar] in the anterior part.  The veteran was able to raise 
the arm to 15 degrees above the shoulder.  Forward flexion 
was to 105 degrees, shoulder abduction to 100 degrees, and 
shoulder external and internal rotation were both to 50 
degrees.  

The April 1999 VA orthopedic examination report contains 
relevant diagnoses of (1) several sprains and fractures of 
the right ankle with many surgeries, less on the left ankle 
with one surgery; (2) right shoulder dislocation and surgery.
 
There are various private medical records reflecting 
treatment from 2000 through May 2001 for different medical 
conditions and disorders.  An April 2001 statement from 
Najmaldin O. Karim, M.D., certified that Dr. Karim had 
treated the veteran for cervical disc herniation.  Dr. Karim 
provided an opinion indicating that present complaints of 
pain in the right shoulder were not related to a diagnosed 
cervical herniation.

Most recently, a private May 2001 orthopedic consultation 
report by William J. Launder, M.D., noted complaints of right 
shoulder painful motion, with weakness in that area, and pain 
that radiated into the right trapezius.  The veteran 
complained that his right ankle was unstable and painful, 
with a resultant limp.  He complained that his left ankle was 
completely unstable and also caused pain and discomfort.  On 
review of past X-rays and MRI evidence pertaining to the 
right ankle, the examiner noted that there were stigmata of 
multiple previous fractures and degenerative change with 
widening of the space between the tibia and distal fibula.  

The May 2001 report noted that on examination of the right 
shoulder there was a scar anteriorly that was about six 
inches long.  Ranges of motion included abduction to 110 
degrees; forward elevation to 150 degrees; internal rotation 
to buttock level only; and adduction to 10 degrees.  
Impingement testing was positive and associated with 
crepitation.  

The right ankle showed multiple well-healed surgical scars.  
Dorsiflexion, plantar flexion, inversion, and eversion were 
virtually nil.  The neurovascular examination was normal.  
The left ankle had a well-healed surgical scar behind the 
fibula.  Dorsiflexion was 20 degrees and plantar flexion was 
30 degrees.   Motion was full, however he did have laxity 
laterally but not medially.  Neurovascular status was 
otherwise intact.  

Dr. Launder's report contains impressions of (1) status post 
multiple dislocations of the right shoulder with 
postoperative restriction of motion; (2) instability of the 
right ankle with status post multiple ankle fractures; and 
(3) status post fractures of the left ankle.  Dr. Launder 
concluded with a discussion assigning percentages of 
impairment for the right shoulder, and right and left ankle 
according to The American Medical Association (AMA) 
guidelines for disabilities.  He assigned a 20 percent 
impairment to the right shoulder, a 15 percent impairment to 
the left ankle and a 30 percent impairment to the right 
ankle.  

Right Shoulder Disability

The reports of the April 1999 VA examination and May 2001 
private orthopedic consultation examination shows that the 
veteran complained that his right shoulder was painful with a 
limited range of motion, had painful motion with weakness, 
and had flare-ups with swelling and pain.  On examination in 
April 1999, the right shoulder exhibited ranges of motion 
showing that the arm was able to raise to 15 degrees above 
the shoulder; forward flexion was to 105 degrees; abduction 
to 100 degrees; and external and internal rotation were both 
to 50 degrees.  In May 2001 ranges of motion were similar; 
abduction was to 110 degrees, forward elevation was to 150 
degrees, internal rotation was to the buttock level, and 
adduction was to 10 degrees.  

The RO has evaluated the veteran's right (minor) shoulder 
disorder at the 20 percent rate under 38 C.F.R. § 4.71a, 
Diagnostic Code 5202.  Under that code a 
20 percent evaluation is warranted for malunion of the 
humerus of the minor upper extremity with either moderate or 
marked deformity.  A 20 percent evaluation is also warranted 
for frequent or infrequent episodes of dislocation of the 
scapulohumeral joint of the minor upper extremity with 
guarding of movement only at the shoulder level or with 
guarding of all arm movements.  A 40 percent evaluation is 
warranted for fibrous union of the humerus of the minor upper 
extremity.  38 C.F.R. § 4.71a, Diagnostic Code 5202.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5201, a 20 percent 
evaluation is warranted for limitation of motion of the minor 
arm when motion is possible to the shoulder level or to 
midway between the side and shoulder level.  A 30 percent 
evaluation requires that motion be limited to 25 degrees from 
the side..

Initially the Board notes that there is no evidence of 
ankylosis of the shoulder which would warrant an evaluation 
under 38 C.F.R. § 4.71a, Code 5200 (2000).  Nonunion of the 
clavicle or scapula with loose movement or dislocation is 
clearly not present, so the 20 percent provided under 38 
C.F.R. § 4.71a, Code 5203, for that condition is not 
available. 

In this case, the veteran's right shoulder was most recently 
examined by VA in April 1999.  The most recent non-VA 
examination was conducted in May 2001.  The reports of those 
examinations disclosed ranges of motion as discussed above.  
They are remarkably similar, and Dr. Launder also reached the 
conclusion that the shoulder was 20 percent impaired, albeit 
under a different rating system.  Neither examination shows 
any guarding, other impairment of function, or any 
restriction of motion which would warrant entitlement to an 
increased evaluation for the right shoulder disability based 
on limitation of motion under 38 C.F.R. § 4.71a, Diagnostic 
Codes 5201 or 5202.

The medical evidence also does not show the presence of 
fibrous union of the humerus, nonunion (false flail joint), 
or loss of the head of the humerus (flail shoulder).  
Therefore, an increase based on those findings is not 
warranted under 38 C.F.R. § 4.71a, Diagnostic Code 5202.

The Board notes that, in the case of DeLuca v. Brown, 8 Vet. 
App. 202 (1995), the United States Court of Appeals for 
Veterans Claims held that consideration must be given to 
functional loss due to pain under 38 C.F.R. § 4.40 and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45 when 
evaluating orthopedic disabilities.  The veteran has 
complained of painful motion and weakness involving his right 
shoulder which are considered functional impairments, and 
this has been considered by the Board in evaluating the 
degree of severity of the veteran's right shoulder 
disability.  The Board has considered the pertinent medical 
evidence as discussed above in relation with considerations 
for functional loss pursuant to DeLuca.  With due 
consideration for functional loss due to pain, weakness, 
fatigability, incoordination or pain on movement of the right 
shoulder joint, the Board concludes that the veteran is 
adequately compensated for the right shoulder disability 
under the applicable diagnostic code criteria.  Accordingly, 
an evidentiary basis has not been established to permit 
allowance of the veteran's claim for an increased rating for 
his right shoulder disability.

Right and Left Ankle Disabilities

During the April 1999 VA examination and May 2001 private 
orthopedic consultation, the veteran complained of pain and 
instability in his right and left ankles.  A review of the 
respective examination reports shows that the left ankle 
exhibited a full range of motion, but in May 2001 also 
exhibited laxity laterally.  In April 1999, the right ankle 
demonstrated a range of motion of 2 degrees dorsiflexion, 5 
degrees plantar flexion, and 5 degrees median and lateral 
deviation.  The May 2001 consultation report describes the 
right ankle ranges of motion as virtually nil. 

The veteran's left and right ankle disabilities are 
respectively evaluated as 10 and 20 percent disabling, under 
38 C.F.R. § 4.71a, Diagnostic Code 5271 (2000).  

As indicated earlier in this decision, in reference to 
joints, factors as to the extent of disability include 
limitation of or excessive motion, weakened motion, excess 
fatigability, incoordination, impaired ability to execute 
skilled movements smoothly, pain on movement, swelling, 
deformity or atrophy of disuse, instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight-bearing.  38 C.F.R. §§ 4.40, 4.45, 4.59 
(1998).  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Board notes that the applicable regulations contain a 
number of provisions relating to the ankle joint and to the 
foot.  The RO has rated the veteran's disability under 
Diagnostic Code 5271, which pertains to limitation of motion 
of the ankle. The veteran's disability could be evaluated 
under the criteria for ankylosis or limitation of motion of 
the ankle, malunion, or an astragalectomy as specified in 
Diagnostic Codes 5270, 5271, 5272, 5273 and 5274.

Under Diagnostic Code 5270, a 20 percent evaluation is 
warranted for ankylosis of the ankle in plantar flexion less 
than 30 degrees.  Ankylosis in plantar flexion between 30 and 
40 degrees, or in dorsiflexion between 0 and 10 degrees 
warrants a 30 percent evaluation.  Ankylosis of the ankle in 
plantar flexion at more than 40 degrees, or in dorsiflexion 
at more than 10 degrees, or with abduction, adduction, 
inversion or eversion deformity warrants a 40 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5270 (2000).

When there is marked limitation of motion of the ankle, a 
maximum 20 percent evaluation may be assigned under 
Diagnostic Code 5271.  When there is moderate limitation of 
motion of the ankle, a 10 percent evaluation may be assigned.  
38 C.F.R. § 4.71a, Diagnostic Code 5271 (2000).

Ankylosis of the subastragalar or tarsal joint in a poor 
weight-bearing position warrants a 20 percent evaluation 
under Diagnostic Code 5272, which also assigns a 10 percent 
evaluation for ankylosis of the subastragalar or tarsal joint 
in a good weight-bearing position.  Malunion of os calcis or 
astragalus with marked deformity warrants a 20 percent 
evaluation under Diagnostic Code 5273, which also assigns a 
10 percent evaluation for such deformity of moderate 
severity.  An astragalectomy would result in a 20 percent 
evaluation under Diagnostic Code 5274.

The Board has considered the clinical evidence of the 
veteran's disability picture due to his left and right ankle 
disabilities as discussed above.  The Board notes that the 
clinical findings do not disclose that the veteran has had 
ankylosis of the left ankle.  As such, Diagnostic Codes 5270 
and 5272 are not for application in evaluating the left 
ankle.  The veteran has also not undergone an astragalectomy 
and he does not have malunion of either os calcis or 
astragalus with respect to either ankle; therefore, 
Diagnostic Codes 5274 and 5273 are also not for application.

There are also various Diagnostic Codes which pertain to 
disabilities of the foot. Generally, disabilities of the foot 
are rated in accordance with 38 C.F.R. § 4.71a, Diagnostic 
Codes 5276-5284.  However, the veteran is service-connected 
for left and right ankle disabilities, and not for any 
disability of the foot which could afford consideration of 
these diagnostic codes.  Therefore, his left and right lower 
extremity disabilities do not warrant any consideration under 
these codes.

The Board notes that the veteran's right ankle disability is 
already rated at the maximum rating allowed under Diagnostic 
Code 5271 for limitation of motion.  Thus, an increase for 
the right ankle disability is not allowable under that code.  
Further, as discussed, the right ankle disability meets no 
other pertinent diagnostic code criteria to warrant an 
increase.  Accordingly, a preponderance of the evidence is 
against an evaluation greater than the 20 percent for the 
right ankle disability.  Therefore, an increase for the right 
ankle disability is not warranted, and that claim must be 
denied.  

In looking at whether the condition of his left ankle meets 
criteria for an evaluation in excess of 10 percent under 
Diagnostic Code 5271 for limitation of motion, the Board has 
reviewed the examination and treatment reports as discussed 
above.  A review of the respective VA and private examination 
reports in April 1999 and May 2001 shows that the left ankle 
exhibited a full range of motion, but in May 2001 it 
exhibited laxity laterally.  Given these findings, along with 
the veteran's complaints of pain and instability in his left 
ankle, and after resolving all reasonable doubt in the 
veteran's favor, the Board finds that an evaluation of 20 
percent is warranted for the left ankle disability.  This 
conclusion also takes into account considerations pursuant to 
DeLuca.  Thus, the Board finds that an evaluation of 20 
percent is warranted for the left ankle disability, and the 
veteran's claim is granted to that extent.  This is the 
maximum rating allowable under criteria for limitation of 
motion, and as discussed above, evaluation under other 
pertinent diagnostic criteria does not provide for an 
increase for the left knee disability. 

The Board has considered the provisions of 38 C.F.R. §§ 4.7, 
4.10 and 4.40, and DeLuca v. Brown, 8 Vet. App. 202 (1995).  
However, with respect to both left and right ankle 
disabilities, the showing of limited motion and chronic pain 
in both ankles warrants a finding of no more than marked 
impairment due to limitation of motion.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5271 (2000).  There is no competent 
medical evidence that reflects that even with the 
consideration of the provisions of 38 C.F.R. §§ 4.40, 4.45 
and DeLuca v. Brown, 8 Vet. App. 202 (1995), the veteran 
experiences ankylosis of the left ankle, or the functional 
equivalent thereof.  With regard to the right ankle, Dr. 
Launder's report reported that motion was essentially nil.  
This could be considered as approximating an ankylosis, thus 
permitting consideration of that rating as an alternative to 
a rating based on limitation of motion under Diagnostic Code 
5271.  (By definition, ankylosis is the absence of motion, 
thus precluding consideration of both Codes for the same 
joint.)  However, as Dr. Launder, and the VA examiner, 
described the right ankle, the joint is in plantar flexion of 
less than 30 degrees, thus precluding a rating under the 
ankylosis code which would be any higher than the 20 percent 
rating which is already in place.  Therefore, a higher 
evaluation under Diagnostic Code 5270 is not warranted for 
either ankle.

Thus under the appropriate Diagnostic Codes, the Board can 
find no basis to grant the veteran an evaluation in excess of 
the existing 20 percent for the right ankle disability; or to 
grant an evaluation higher than 20 percent for the left ankle 
disability. 

Conclusion

Regarding the ratings for the claims on appeal here, the 
Board has considered the provisions of 38 C.F.R. § 
3.321(b)(1).  The Board has considered the disability picture 
presented by all three disabilities under consideration here.  
The Board finds that that disability picture is not so 
exceptional or unusual as to warrant a referral for 
consideration of an evaluation on an extraschedular basis.  
For example, it has not been shown that the veteran's right 
shoulder, left ankle or right ankle problems have markedly 
interfered with his employment or resulted in frequent 
hospitalizations.  The Board is therefore not required to 
remand the claims for increased evaluations for these 
disabilities to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

While the Board has considered the doctrine of affording the 
veteran the benefit of any existing doubt with regard to the 
issues on appeal for which the benefits sought have not been 
granted, the record does not demonstrate an approximate 
balance of positive and negative evidence as to warrant 
resolution of this matter on that basis beyond that granted 
above.  38 U.S.C.A. § 5107(b).







ORDER

An increased evaluation for a right shoulder disability is 
denied.

An increased evaluation for a right ankle disability is 
denied.

A 20 percent rating for a left ankle disability is granted, 
subject to law and regulations governing the payment of 
monetary benefits.


		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals




 

